972 F.2d 1355
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.The NUTRASWEET COMPANY, Appellant,v.PFIZER INC., Appellee.
No. 92-1081.
United States Court of Appeals, Federal Circuit.
June 16, 1992.

Before ARCHER, CLEVENGER and RADER, Circuit Judges.
PER CURIAM.


1
The Nutrasweet Company appeals the September 30, 1991 decision of the U.S. Patent and Trademark Office's Trademark Trial and Appeal Board (Board) dismissing Nutrasweet's opposition to the registration of Pfizer Co.'s mark NOVASWEET, for a synthetic sugar substitute.   The Nutrasweet Co. v. Pfizer Inc., Opposition No. 79,037 (September 30, 1991).   We vacate and remand to the Board for reconsideration of its decision in light of Kenner Parker Toys Inc. v. Rose Art Indus., Inc., --- F.2d ----, 22 USPQ2d 1453 (Fed.Cir.1992).